DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening oriented radially outward relative to the axis as recited in last two lines of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 4A of the Applicant’s invention shows that the rear opening of socket 102 is disposed along or on the axis, therefore, the rear opening of socket 102 is not radially outward relative to the axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the opening oriented radially outward relative to the axis. Fig. 4A of the Applicant’s invention shows that the rear opening of socket 102 is disposed along or on the axis, therefore, the rear opening of socket 102 is not radially outward relative to the axis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the projection" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nottingham et al. (US 5,716,007. Nottingham hereinafter).
With respect to claim 1, Nottingham discloses a handheld sprayer (Figs. 1-7, especially embodiment in Figs 6 and 7) comprising: 
a fluid module (12 and 16) comprising a fluid reservoir (16) and a pump (38) that includes a piston (48 of 46. See column 7, lines 19 to 21. Piston is defined as “a sliding piece moved by or moving against fluid pressure which usually consists of a short cylindrical body fitting within a cylindrical chamber or vessel along which it moves back and forth.” Merriam-Webster.com) that is configured to (capable of) reciprocate on an (pump) axis to pumps fluid from the fluid reservoir for spraying; and 
a drive module (14) comprising a motor (94), a handle (Col. 6, lines 26-30, 53 and 54), and a trigger (118), the drive module removably (Fig. 7) connected (Fig. 6) to the fluid module by a static connection (138, 140, 144, 146) and a dynamic connection (100, 102, 92, 90), the static connection fixing the fluid module to the drive module, the drive module powering the pump of the fluid module by mechanical motion conveyed from the drive module to fluid module through the dynamic connection;
wherein the dynamic connection is formed by a receiver (90 and 92) interfacing with a drive connector (100 and 102) at a dynamic interface (Figs 4 and 5); 
wherein the receiver is on one of the fluid module and the drive module and the drive connector is formed on the other one of the fluid module and the drive module; 
wherein the drive connector is disposed in a socket (bore 92) of the receiver; and 
wherein the dynamic interface is configured to (capable of) drive the piston through a pump stroke by the projection (102 and angled planar surface of 100) exerting a driving (guiding) force within the socket (circular projection 102 is exerting a driving (guiding) force within the socket to ensure that cam member 82 is not pushed off the axis as the angled planar cam surface 100 of cam member 98 constantly pushing the cam member 82 off the axis during rotation).
With respect to claim 2, Nottingham discloses wherein the trigger is (electrically) connected to the motor, and wherein actuation of the trigger is configured to energize the motor to output rotational motion (Fig. 6).
With respect to claim 3, Nottingham discloses wherein: 
the fluid module includes a pump housing (22) supporting the pump; 
the drive module includes a drive housing (24); 
the pump housing is mounted to the drive housing by the static connection; and
the drive module powers the pump by the dynamic connection.
With respect to claim 4, Nottingham discloses wherein the pump is an airless positive displacement pump (Col. 2, lines 8-37).
With respect to claim 6, Nottingham discloses wherein the drive module further comprises: a power source (104) configured to provide power to the motor, the power source supported by a drive housing (lower end of housing 24 includes a removable cover member 126) of the drive module.
With respect to claim 7, Nottingham discloses wherein the power source is a battery (battery pack 104). 
With respect to claim 9, Nottingham discloses wherein all fluid passes only though the fluid module and does not pass through the drive module (Figs. 4 and 5).
With respect to claim 10, Nottingham discloses the handheld sprayer further comprising: a mechanical drive configured to convert a rotational output (rotational arrows shown in Figs 4 and 5) of the motor into linear reciprocating motion (linear arrows shown in Figs 4 and 5), wherein the mechanical drive is part of the drive module, the mechanical drive is at least partially located within a drive housing (lower end of housing 24 includes a removable cover member 126) of the drive module, and the dynamic connection conveys linear reciprocating motion from the drive module to the fluid module to drive the pump (mechanism shown in Figs. 3-5).
With respect to claim 11, Nottingham discloses wherein the mechanical drive is a wobble (causing the cam member 82 “to rock slightly from side to side.” Macmillan Dictionary) drive.
With respect to claim 12, Nottingham discloses the handheld sprayer further comprising: a mechanical drive configured to convert a rotational output (rotational arrows shown in Figs 4 and 5) of the motor into linear reciprocating motion (linear arrows shown in Figs 4 and 5).
With respect to claim 15, Nottingham discloses wherein the receiver includes a rear opening (opening of 92) providing a passageway for the projection to enter and exit the socket (bore 92) of the receiver.
With respect to claim 16, Nottingham discloses wherein the fluid module is mounted to the drive module by a first relative sliding motion (move 24 to the left along the track with keeper component 146 as shown in Fig. 7) between the fluid module and the drive module, the static connection and the dynamic connection are both connected by the first relative sliding motion, and wherein the fluid module is disconnected from the drive module by a second relative sliding motion (move 24 to the right along the track with keeper component 146 as shown in Fig. 7) between the fluid module and the drive module that is the reverse of the first relative sliding motion, the static connection and the dynamic connection both being disconnected by the second relative sliding motion.
With respect to claim 17, Nottingham discloses wherein the static connection and the dynamic connection are both made simultaneously by the first relative sliding motion (Fig. 6), and the static connection and the dynamic connection are both broken simultaneously by the second relative sliding motion (Fig. 7).
With respect to claim 18, Nottingham discloses wherein the static connection comprises a fitting (track with keeper component 146 as shown in Fig. 7) formed on one of the fluid module or the drive module, the fitting slidably engaged within a slot (bottom of 24) formed on the other one of the fluid module or the drive module.
With respect to claim 20, Nottingham discloses a fluid module (12, 16) for a handheld fluid sprayer (see the embodiment of figures 6 and 7) configured to be powered by a drive module (14) of the handheld fluid sprayer, the fluid module (12, 16) comprising:
a fluid supply (16);
a pump housing (22);
a pump (38) supported by the pump housing (22), the pump configured to draw fluid from the fluid supply (16) and pump the fluid, the pump including a piston (48 of 46. See column 7, lines 19 to 21. Piston is defined as “a sliding piece moved by or moving against fluid pressure which usually consists of a short cylindrical body fitting within a cylindrical chamber or vessel along which it moves back and forth.” Merriam-Webster.com.) at least partially disposed in the pump housing (22) and configured to reciprocate relative to the pump housing (22);
a fluid module static connector (140, 146) configured to mount the pump housing (22) to the drive module (14); and
a fluid module dynamic connector (92, 90) configured to convey mechanical motion from the drive module (14) to the fluid module (12, 16) to drive the pump (38);
wherein the fluid supply (16), the pump housing (22), the pump (38), the fluid module static connector (140, 146), and the fluid module dynamic connector (92, 90) are connected together (see figure 7); and
wherein the fluid module (12, 16) is configured to mount to the drive module (14) by a static connection (138, 140, 144, 146) and a dynamic connection (100, 102, 92, 90), wherein the fluid module (12, 16) can be mounted to the drive module (14) by connecting the fluid module static connector (140, 146) and the fluid module dynamic connector (92, 90) to the drive module (14), and wherein the fluid module (12, 16) can be dismounted from the drive module (14) by disconnecting the fluid module static connector (140, 146) and the fluid module dynamic connector (92, 90) from the drive module (14) (see *removably mounted" column 6, line 63); and 
and wherein the fluid module dynamic connector includes a receiver (90 and 92) disposed at an (right) end of the piston, the receiver including a socket (bore 92) configured to (capable of) receive a drive connector (100 and 102) of the drive module to drive the receiver and the piston along the axis and through a pump stroke by interfacing with the receiver within the socket, the socket including an opening (opening of bore 92) through which the drive connector extends into the socket, the opening oriented radially outward relative to the axis (since bore 92 is cut at an angle, the opening of bore 92 is therefore shaped as an oval or ellipse. Similar to the Applicant’s invention, the two ends of the oval or ellipse, at the major diameter of the oval or ellipse opening of bore 92, are radially outward relative to the axis).

Response to Arguments
Applicant's arguments filed on November 11, 2022 have been fully considered but they are not persuasive. The Applicant argues that Nottingham fails to disclose "wherein the dynamic interface is configured to drive the piston through a pump stroke by the projection exerting a driving force within the socket," as recited in amended independent claim 1.
The Examiner respectfully disagrees. As clearly elaborated above, Nottingham discloses “wherein the dynamic interface is configured to (capable of) drive the piston through a pump stroke by the projection (102 and angled planar surface of 100) exerting a driving (guiding) force within the socket (circular projection 102 is exerting a driving (guiding) force within the socket to ensure that cam member 82 is not pushed off the axis as the angled planar cam surface 100 of cam member 98 constantly pushing the cam member 82 off the axis during rotation). The Applicant appears to mistakenly impose a narrower interpret of driving force as the only reciprocating force. Applicant's argument is not commensurate in scope with the claimed invention. No such limitations can be found in the claimed invention. 
As for claim 20, the amendments appear to violate both the drawing requirements under 37 CFR 1.83(a) and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. See detailed rejections elaborated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 19, 2022